    Case: 3:19-cv-00012-RAM-RM Document #: 31 Filed: 07/10/20 Page 1 of 2



                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

FLAGSTAR BANK, FSB,                            )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )       Case No. 3:19-cv-0012
                                               )
VIRGINIA SPENCER,                              )
                                               )
                      Defendant.               )
                                               )

                                            ORDER
       BEFORE THE COURT is the motion of Flagstar Bank, FSB (“Flagstar”) that seeks
attorneys’ fees and costs (the “fee petition”) from Virginia Spencer (“Spencer”). (ECF No. 22.)
For the reasons stated below, the Court will grant Flagstar’s fee petition.
       Flagstar’s fee petition seeks an award of attorneys’ fees in the amount of $5,175 and
compensable costs in the amount of $283.
       The Court referred Flagstar’s fee petition to the Magistrate Judge for a Report and
Recommendation. On June 25, 2020, the Magistrate Judge issued her Report and
Recommendation. (ECF No. 30.) The Magistrate determined that the requested attorneys’
fees are reasonable. In addition, the Magistrate determined that the requested costs are
reasonable and recoverable under 5 V.I.C. § 541(a). As such, the Magistrate Judge
recommends that the Court grant Flagstar’s fee petition in full.
       Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”).
       When no objection to a magistrate’s report and recommendation is made the district
court reviews the report and recommendation for plain error. See Henderson v. Carlson, 812
F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the
absence of objections, the district court to review the magistrate’s report before accepting it,
     Case: 3:19-cv-00012-RAM-RM Document #: 31 Filed: 07/10/20 Page 2 of 2
Flagstar Bank, FSB v. Spencer
Case No. 3:19-cv-0012
Order
Page 2 of 2

we believe that the better practice is for the district judge to afford some level of review to
dispositive legal issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676,
680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x 125 (3d Cir. 2008)(explaining that, by failing to
object to a portion of a report and recommendation, the litigant “waived its right to have this
Court conduct a de novo review,” and that in those circumstances, “the scope of [the court’s]
review is far more limited and is conducted under the far more deferential standard of ‘plain
error’ ”).
        Here, the parties did not file any objections to the Magistrate’s Report and
Recommendation within 14 days after service. As such, the Court reviews for plain error.
        Having reviewed the record and the Report and Recommendation for plain error, the
Court finds that the Magistrate Judge addressed the dispositive legal issues in a manner
consistent with applicable law. The Court finds no error, let alone plain error, in the Report
and Recommendation.
        The premises considered, it is hereby
        ORDERED that the Report and Recommendation (ECF No. 30) is ADOPTED; it is
further
        ORDERED that the motion for attorneys’ fees and costs (ECF No. 22) is GRANTED; it
is further
        ORDERED that Spencer shall be liable to Flagstar for attorneys’ fees in the amount of
$5,175; and it is further
        ORDERED that Spencer shall be liable to Flagstar for costs in the amount of $283.



Date: July 10, 2020                                s/     Robert A. Molloy
                                                          ROBERT A. MOLLOY
                                                          District Judge
